Citation Nr: 1449298	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chloracne of the arms.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II.

3.  Entitlement to service connection for a dry and scaly condition involving the feet.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for basal cell carcinoma (skin cancer) of the right eyelid.

5.  Entitlement to service connection for swelling of the right leg.

6.  Entitlement to service connection for swelling of the left leg.

7.  Entitlement to service connection for a swollen right hand condition. 

8.  Entitlement to service connection for a swollen left hand condition.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in December 2009 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The December 2009 rating decision denied reopening the claim for service connection for basal cell carcinoma of the right eyelid; service connection for chloracne of the arms, feet condition, hypertension, swelling in the legs, swollen hands; and, entitlement to a  TDIU.  The March 2010 rating decision granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating, effective February 19, 2008.

In October 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for basal cell carcinoma and entitlement to service connection for chloracne of the arms, hypertension, feet condition, right leg swelling, left leg swelling, swollen right hand, swollen left hand, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the entire appeal period, audiometric findings have shown that Veteran had no more than Level II hearing acuity in the right ear, no more than Level I in the left ear, and did not have an exceptional pattern of hearing loss at any time.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  

With respect to the hearing loss claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in March 2010 which initially established service connection for this disability and assigned the 0 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Veteran was notified via a letter dated in July 2009, prior to initial adjudication of the claim, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in February 2010 and May 2011 regarding the Veteran's hearing loss.  The examinations are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners personally interviewed and examined the Veteran, to include audiological testing, and elicited a history from him, and provided the information necessary to evaluate his service-connected bilateral hearing loss under the applicable rating criteria.

The Board notes that the Veteran's most recent VA examination is now over three years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has made no statement regarding a worsening of his disability; and, there is no other objective evidence indicating that there has been a material change in the severity of the Veteran's service connected hearing loss since the May 2011 VA examination.  Accordingly, the Board finds it unnecessary to remand the claim for an additional examination.  
  
The Veteran was also provided an opportunity to testify at a videoconference hearing in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the October 2012 videoconference hearing, the VLJ identified the issues on appeal.  Additionally, information was solicited regarding the onset, severity, and duration of his claimed disabilities, including any in-service incidents.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Although the Board is remanding for outstanding treatment records and VA examinations from 2012, there is no indication that these records are relevant to the Veteran's hearing loss claim.  Indeed, as explained above, the Veteran does not claim that his hearing loss disability has worsened since his most recent examination.  He does not report treatment for his hearing loss.  The VA examinations were for his skin and diabetes mellitus.  Indeed, there is no indication that there any additional records relate to the Veteran's hearing loss claim.  There is no prejudice to the Veteran to adjudicate this claim.  The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's hearing loss claim have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran contends he is entitled to an initial compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

The most reliable and probative evidence of record consists of the VA audiological test results of February 2010 and May 2011.  The VA audiological examination from February 2010 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 10, 25, 50, and 60, for an average of 36.25, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 15, 25, 45, and 40, for an average of 31.25.  The speech recognition score, using the Maryland CNC Test, was 88 in the right ear and 92 in the left ear.

The VA audiological examination from May 2011 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows:10, 20, 50, and 60, for an average of 35, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 10, 20, 40, 45, for an average of 28.75.  The speech recognition score, using the Maryland CNC Test, was 96 in the right ear and 92 in the left ear.

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA examination in February 2010 are applied to Table VI, the numeric designation of hearing impairment is level II.  When the pure tone threshold averages and speech recognition scores for the left ear from the VA examination in February 2010 are applied to Table VI, the numeric designation of impairment is level I.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  The examiner also noted that the Veteran reported having some difficulty understanding speech.  

When the May 2011 results are applied to Table VI, the numeric designation of hearing impairment in the right ear is level I.  The numeric designation of hearing impairment in the left ear is also level I.  When these are applied to Table VII, the percentage of disability for hearing impairment is 0 percent, and a compensable rating is not warranted.  In addition, the Board notes that the VA examiner in May 2011 discussed the functional effects caused by the Veteran's hearing disability in his report, including noting that without the use of hearing aids, speech understanding and communication would be difficult in many listening environments.  Further, the audiologist opined that with amplification, the Veteran is expected to hear fairly well in quiet situations if people speak at a close range, but would still have difficulty in noisy environments.  See Martinak v. Nicholson, supra.

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that Veteran had an exceptional pattern of hearing loss at any time.

Consideration is given to the Veteran's statements regarding the severity and effects of his hearing loss.  He is competent and credible in this regard.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss does not meet the standards for a compensable evaluation during either the February 2010 or May 2011 VA examinations.  Thus, there is no basis for assignment of a compensable rating for bilateral hearing loss at any point since the grant of service connection.  Fenderson v. West, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

In addition, the Board notes that the Veteran's bilateral hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) .

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Additional development is required before adjudication of the remaining issues.  

First, there are VA treatment records are missing from the claims file.  Reference is made to a September 2012 rating decision that refers to the review of VA records dated up to September 2012.  No such records are in the claims file or  in the electronic record.  Moreover, there is evidence of additional examinations completed in September 2012 in connection with the Veteran's service-connected diabetes mellitus, type II.  Separate skin and diabetic peripheral neuropathy examinations were also performed.  Reports from these examinations have not been associated with the claims file nor considered with respect to the issues on appeal.

Additionally, the Veteran was afforded a general medical examination in May 2011.  The examiner failed to address each of the disabilities and did not provide an opinion regarding etiology of any of the conditions.  Opinions are needed on the remaining claims to clarify both the diagnosis and the etiology of each condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, even when such was not required by law, it must ensure that the examination or opinion is adequate).  The examiner should opine on both herbicide exposure and direct service connection.  Particularly, regarding the Veteran's skin claims and left leg disability, there are notations of treatment in service.     

Regarding the Veteran's skin cancer claim, the Veteran should be notified of the evidence and information that is necessary to reopen his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA should explain the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  
  
Further, the Veteran's TDIU claim is inextricably intertwined with the above issues and adjudication of this claim must be deferred at this time.  This is especially true in the present case because, as of the present, the Veteran does not meet the schedular criteria of 38 C.F.R. § 4.16(a) at any point during the period on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue proper Kent notice to the Veteran regarding his new and material evidence claim for entitlement to service connection for basal cell carcinoma (skin cancer) of the right eyelid.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  After obtaining the appropriate releases, obtain all outstanding VA and private medical records since July 2012, including the September 2012 VA diabetes mellitus, type II, skin diseases, and peripheral neuropathy examinations.   

3.  Thereafter, schedule examinations with the appropriate examiner(s) to address the nature and etiology of each claimed disability.  The claims file, including the updated treatment records, and a copy of this Remand shall be made available to and reviewed by the examiner. 

The examiner(s) shall answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erythema of the arms and/or feet (i) was incurred during, (ii) was aggravated by, or (iii) otherwise is related to the Veteran's service?  In doing so, specific comment shall be made regarding the Veteran's presumed exposure to herbicides during service and the medical evidence of record, including the service treatment records indicating the Veteran was treated for "erythematous rash on scrotum [and left] inner thigh" in December 1970 and the April 2009 primary care note indicating "not sure about Naproxen rxn now".  See Primary Care Clinic April 17, 2009 by S.K.   

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erythema of the arms and/or feet was (i) caused by or (ii) aggravated by the Veteran's service-connected diabetes mellitus, type II?  Specific comment shall be made to the August 2008 dermatology note indicating that the Veteran's condition "sounds as if he has rubeosis which usually comes from diabetes".  See Added Comment August 8, 2008 by R.D.R.  

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's right leg and/or left leg edema (i) was incurred during, (ii) was aggravated by, or (iii) otherwise is related to the Veteran's service.  In doing so, specific comment shall be made regarding the Veteran's presumed exposure to herbicides during service and the medical evidence of record.

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's right leg and/or left leg edema was (i) caused by or (ii) aggravated by the Veteran's service-connected diabetes mellitus, type II?  Specific comment should be made regarding the May 2012 VA cardiac evaluation of peripheral swelling.   See May 16, 2012 cardiology note by Z.Q.

(e) Since June 2008, clarify all disabilities of the right hand and/or left hand.  For each disability, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (i) was incurred during, (ii) was aggravated by, or (iii) otherwise is related to the Veteran's service.  In doing so, specific comment shall be made regarding the Veteran's presumed exposure to herbicides during service and the medical evidence of record.   

(f) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension (i) was incurred during, (ii) was aggravated by, or (iii) otherwise is related to the Veteran's service?  In doing so, specific comment shall be made regarding the Veteran's presumed exposure to herbicides during service and the medical evidence of record.   

(g)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was (i) caused by or (ii) aggravated by his service-connected diabetes mellitus, type II? 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with an explanation as to whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completion of the above, readjudicate the Veteran's claims, including consideration of the TDIU claim.  If the claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


